    Case: 3:17-cr-00024-RAM-RM Document #: 221 Filed: 02/12/21 Page 1 of 2



                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
                      v.                         )      Case No. 3:17-cr-0024
                                                 )
STEVEN BAXTER,                                   )
                                                 )
                      Defendant.                 )

                                            ORDER
       BEFORE THE COURT is the Report and Recommendation of the magistrate judge
recommending that the Court accept Steven Baxter’s (“Baxter”) plea of guilty (ECF No. 220)
to Count One of the Indictment. After conducting a de novo review of the record and pursuant
to Rule 11 of the Federal Rules of Criminal Procedure, the Court finds that Baxter entered his
guilty plea knowingly and voluntarily, and that there was a factual basis for the plea. The
Court, therefore, will accept the Report and Recommendation and find Baxter guilty as to
Count One of the Indictment. Accordingly, it is hereby
       ORDERED that the Report and Recommendation (ECF No. 220) is ACCEPTED; it is
further
       ORDERED that Defendant Steven Baxter’s plea of guilty as to Count One of the
Indictment is ACCEPTED, and that Baxter is adjudged GUILTY on that count; it is further
       ORDERED that pursuant to Fed. R. Crim. P. 32(c)(1)(A), the U.S. Probation Office shall
conduct a presentence investigation for the preparation of a presentence report; it is further
       ORDERED that the U.S. Probation Office shall disclose the preliminary presentence
report to the parties no later than April 8, 2021; it is further
       ORDERED that the parties shall submit any objections or corrections to the
preliminary presentence report to the U.S. Probation Office no later than April 22, 2021; it is
further
       ORDERED that the U.S. Probation Office shall disclose the final presentence report to
the parties and the Court no later than May 13, 2021; it is further
       ORDERED that the parties shall file their sentencing memoranda no later than May
27, 2021; it is further
    Case: 3:17-cr-00024-RAM-RM Document #: 221 Filed: 02/12/21 Page 2 of 2
USA v. Baxter
Case No. 3:17-cr-0024
Order
Page 2 of 2


       ORDERED that a sentencing hearing shall be held on June 3, 2021 at 9:30 A.M. in St.
Thomas Courtroom 1; it is further
       ORDERED that, to the extent that Baxter wishes that his sentencing be held via video-
teleconferencing technology, that he file an appropriate motion no later than May 27, 2021.



Dated: February 12, 2021                         /s/ Robert A. Molloy
                                                 ROBERT A. MOLLOY
                                                 District Judge
